In re Willie M. H. Jarvis, applying for certiorari, or writ of review to the Court of Appeal, Third Circuit. Parish of Lafayette. 373 So.2d 1000.
Writ granted as to Assignment 2, otherwise denied. An exception of no cause of action should not be sustained unless the exception affirmatively negatives the existence of a cause of action. Haskins v. Clary, 346 So.2d 193 (La.1977); Rebman v. Reed, 286 So.2d 341 (La.1973); West v. Ray, 210 La. 25, 26 So.2d 221 (1946); Guillory v. Nichlos Oil and Gas Company, 315 So.2d 878 (La.App. 3d Cir. 1975). Court of appeal ruling on exception as to Lafayette General is set aside. Case remanded to the court of appeal for further proceedings as to this defendant.
SUMMERS, C. J., dissents.